DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2019, 02/24/2021, 06/23/2021, 10/29/2021, and 12/03/2021 are being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities: 
Regarding claim 6, line 4: “the first layer” should read “the first gel layer”.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (WO 2015064216 A1, prior art of record via IDS - all citations are to the attached English translation) in view of Telfort et al. (US 10828007 B1).Regarding claim 1:Kondo teaches  (FIGS. 1-3) a vibration sensor configured to be adhered to a surface of a living body (abstract) and to detect biological vibrations originating in the living body, the vibration sensor comprising:
a vibration detector (1) having a first side that faces the surface of the living body in a state where the vibration sensor is adhered to the surface of the living body and a second side opposite across a thickness of the vibration detector from the first side, the vibration detector including a sheet-shaped piezoelectric member (11), a first electrode (one of 12 and 13) disposed on a first side of the piezoelectric member, and a second electrode (the other of 12 and 13) disposed on a second side of the piezoelectric member opposite across a thickness of the piezoelectric member from the first side of the piezoelectric member; and 
a first gel layer (3 - e.g. last full paragraph on page 4; fifth paragraph of page 6) that covers the second side of the vibration detector (1)Kondo fails to teach:
wherein the first gel layer extends beyond the vibration detector in planar view such that at least a part of the first gel layer is configured to be adhered to the surface of the living body in the state where the vibration sensor is adhered to the surface of the living bodyTelfort teaches (e.g. FIGS. 12A-12C, 12F, and 12L, although other figure may be relied upon):
wherein the first gel layer (e.g. 1208, 1254, 1210) extends beyond the vibration detector (detector which includes piezoelectric sensing element(s) 1232) in planar view such that at least a part (e.g. one or more of 1210, 1254, 1208) of the first gel layer is configured to be adhered to the surface of the living body (1250) in the state where the vibration sensor is adhered to the surface of the living body
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first gel layer to extend beyond the vibration detector in planar view such that a part of the first gel layer is configured to be adhered to the surface of the living body, as taught by Telfort, in the device of Kondo to yield accurate and robust measurement and even and robust attachment (Telfort - Col. 3, Lines 9-24).
Regarding claim 2:Kondo and Telfort teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Telfort teaches (e.g. FIG. 12L):
wherein the first gel layer (e.g. 1208, 1254, 1210) extends beyond the vibration detector (detector which includes piezoelectric sensing element(s) 1232) in planar view such that spaces (spaces under 1254 in which angle 1256 is located) are respectively provided between the first gel layer (e.g. 1208, 1254, 1210) and end faces of the vibration detector (detector which includes piezoelectric sensing element(s) 1232)
Regarding claim 3:Kondo and Telfort teach all the limitations of claim 1, as mentioned above.Kondo also teaches (FIGS. 1-3):
a second gel layer (2) that covers the first side of the vibration detector (1) and is configured to adhere (via 22) the vibration sensor (1) to the surface of the living body

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (WO 2015064216 A1, prior art of record via IDS - all citations are to the attached English translation) in view of Telfort et al. (US 10828007 B1) and further in view of Iwasaki et al. (US 20150028721 A1) and Takagi et al. (US 20020113847 A1).Regarding claim 4:Kondo and Telfort teach all the limitations of claim 1, as mentioned above.Kondo fails to teach:
wherein the vibration detector further includes an electrically non-conductive isolator layer disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first gel layerIwasaki and Takagi teach:
wherein the device further includes an electrically non-conductive isolator layer (Iwasaki - [0035]; Takagi - [0060]) disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first gel layer (met upon combination with Kondo and Telfort)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the isolator layer of Iwasaki and Takagi in the device of Kondo to better insulate/isolate the piezoelectric element(s), yielding increased accuracy, reduced noise, and/or reduced interference with the piezoelectric element(s).
     The examiner notes that the instant rejection may be interpreted as three alternative rejections, provided for compact prosecution: one over Kondo, Telfort, and Iwasaki; one over Kondo, Telfort, and Takagi; and one over Kondo, Telfort, Iwasaki, and Takagi.
Regarding claim 5:Kondo and Telfort teach all the limitations of claim 2, as mentioned above.Kondo fails to teach:
wherein the vibration detector further includes an electrically non-conductive isolator layer disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first gel layerIwasaki and Takagi teach:
wherein the device further includes an electrically non-conductive isolator layer (Iwasaki - [0035]; Takagi - [0060]) disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first gel layer (met upon combination with Kondo and Telfort)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the isolator layer of Iwasaki and Takagi in the device of Kondo to better insulate/isolate the piezoelectric element(s), yielding increased accuracy, reduced noise, and/or reduced interference with the piezoelectric element(s).
     The examiner notes that the instant rejection may be interpreted as three alternative rejections, provided for compact prosecution: one over Kondo, Telfort, and Iwasaki; one over Kondo, Telfort, and Takagi; and one over Kondo, Telfort, Iwasaki, and Takagi.
Regarding claim 6:Kondo and Telfort teach all the limitations of claim 3, as mentioned above.Kondo fails to teach:
wherein the vibration detector further includes an electrically non-conductive isolator layer disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first layerIwasaki and Takagi teach:
wherein the device further includes an electrically non-conductive isolator layer (Iwasaki - [0035]; Takagi - [0060]) disposed on the first electrode such that the electrically non-conductive isolator layer is disposed between the first electrode and the first layer (met upon combination with Kondo and Telfort)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the isolator layer of Iwasaki and Takagi in the device of Kondo to better insulate/isolate the piezoelectric element(s), yielding increased accuracy, reduced noise, and/or reduced interference with the piezoelectric element(s).
     The examiner notes that the instant rejection may be interpreted as three alternative rejections, provided for compact prosecution: one over Kondo, Telfort, and Iwasaki; one over Kondo, Telfort, and Takagi; and one over Kondo, Telfort, Iwasaki, and Takagi.
Regarding claim 7:Kondo, Telfort, Iwasaki, and Takagi teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Iwasaki and Takagi teach:
wherein the electrically non- conductive isolator layer and the piezoelectric member are made of the same material as each other (Iwasaki - [0035]; Takagi - [0060])
Regarding claim 8:Kondo, Telfort, Iwasaki, and Takagi teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Iwasaki and Takagi teach:
wherein an average thickness of the electrically non-conductive isolator layer and an average thickness of the piezoelectric member are the same as each other (Iwasaki - [0035]; Takagi - [0060])
Regarding claim 9:Kondo, Telfort, Iwasaki, and Takagi teach all the limitations of claim 7, as mentioned above.As combined in the claim 4 rejection above, Iwasaki and Takagi teach:
wherein an average thickness of the electrically non-conductive isolator layer and an average thickness of the piezoelectric member are the same as each other (Iwasaki - [0035]; Takagi - [0060])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856